UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7781


CARLTON RICHARD COOPER,

                    Plaintiff - Appellant,

             v.

COLIN D. STOLLE, Commonwealth Attorney; GLENN R. CRENSHAW, Chief
Justice; JEREMY KEY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:19-cv-00628-REP-RCY)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton Richard Cooper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlton Richard Cooper appeals the district court’s order dismissing without

prejudice his action filed under 42 U.S.C. § 1983 (2018) for failure to comply with its prior

order directing that he either pay the filing fee or move for leave to proceed in forma

pauperis. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Cooper v. Stolle, No. 3:19-cv-00628-

REP-RCY (E.D. Va. Nov. 12, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2